EXHIBIT 10.1 JOINT VENTURE AGREEMENT AMONG SUNSI ENERGIES HONG KONG LIMITED AND ZIBO BAOYUN CHEMICAL PLANT (the “shareholders”) DATED THIS 18 DAY OF JUNE 2009 1 THIS JOINT VENTURE AGREEMENT ("Agreement") is entered into on this 18 day of June 2009 AMONG: SUNSI ENGERGIES HONG KONG LIMTIED, a private company incorporated with limitedliability under the laws of the Hong Kong Special Administrative Region of the People's Republic of China having is registered office at 401 Jardine House, I Connaught Place, Central, Hong Kong ("SunSi") AND: Zibo Baoyun Chemical Plant, an enterprise established under the laws of Peoples Republic of China having its registered office at [CHINESE OMITTED] (name of legal representative: Song Yihua, title: General Manager, nationality: Chinese ("PRC Party") ("SunSi" and "PRC Party" are hereinafter referred to collectively as tile "Shareholders" and each Individually as a "Shareholder") WHEREAS: A.The Shareholders wish to participate together in a joint venture for establishing the Company (as hereinafter defined) for the purpose of conducting the Business (as hereinafter defined); NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants and agreements set forth herein and intending to be legally bound, the parties herby agree as follows: 1. DEFINED TERMS - INTERPRETATION 1.1Definitions. For purposes of this Agreement, unless the context otherwise requires, the terms defined In the recitals of this Agreement above or in the main body of this Agreement below shall have the meanings respectively specified therein and the following terms shall have the following meanings: "Additional Contributions" means all financial contributions by the Shareholders or their Affiliates to the Company in addition to the initial Capital Contributions whether made by way of injection of capital or Shareholders Loans to the Company after the date of this Agreement; "Affiliate" shall mean, with respect to a person, any other person that directly or indirectly controls, iscontrolled by or is under common control with the fast person. For the purposes of this definition, "control" of a person shall mean the power, directly or indirectly, either to (i) vote a majority of the securities having ordinary voting power for the election of Directors or directors of such person or(ii) direct or cause the direction of the management and policies of such person, whether by contract or otherwise; "Agreement" means this Joint Venture Agreement, as amended, modified, supplemented or restated from time to time, as the context requires; 2 "Applicable Law" means all statutes, laws, common law rules, regulations, ordinances, codes or other legal requirements of any Governmental Authority, board of fire underwriters and similar quasi-governmental agencies or entities, and any judgment, injunction, order, directive, decree or other judicial or regulatory requirement of any court or Governmental Authority of competent jurisdiction affecting or relating to any of the parties to this Agreement. "Assets" shall have the meaning specified in Clause 3.3; "Board of Directors" means the board of Directors of the Company from time to time; "Business Day" means any day other than a Saturday, Sunday or other day on which banks in Hong Kong, or Shangdong, PRC (as the case may be) are authorized or required by law to be closed; "Business" shall have the meaning specified in Clause 2.2; "Chairman" means the Chairman of the Board of Directors from time to time; "Closing" shall have the meaning specified in Clause 7.1; "Company" shall have the meaning specified in Clause 2.1; "Company Percentage" means, with respect to the PRC Party, the PRC Party's Company Percentage and, with respect to SunSi, the SunSi Company Percentage; "Confidential information" shall have the meaning as specified in Clause 19.1; "Deed of Adherence" means the deed of adherence pursuant to which a third party who becomes a Shareholder pursuant to the terms of this Agreement after the date hereof, shall agree to be bound by the provisions of this Agreement in form and substance satisfactory to SunSi and the Company; "Directors" means the directors of the Company from time to time and each shall be a "Director"; "Financial Year" means the one year period starting on 1 January and ending on 31 December; "Funding Shareholder" has the meaning specified in Clause4.4; "Governmental Authority" shall mean any federal, state or local government or other political subdivision thereof, including, without limitation, any agency or entity exercising executive, legislative, judicial, regulatory or administrative governmental powers of functions, in each case to the extent the same has Jurisdiction over any of the parties to this Agreement; "Hong Kong" shall mean the Hong Kong Special Administrative Region of the PRC; "Initial Capital Contribution" Means the SunSi Initial Capital Contribution and the PRC Party Initial Capital Contribution; "Interests" shall mean any percentage interest, securities, claims, title or other rights in the Company; "Non-funding Shareholder" shall have the meaning specified in Clause4.4; 3 "Permitted Assignee" shall mean any party to which a Shareholder's Interest, in whole or in part, is Transferred in accordance with Clause 10; "PRC" means the People's Republic of China, excluding Hong Kong and Macau; "PRC Party Initial Capital Contribution" shall have the meaning specified in Clause 4.2; "PRC Party's Company Percentage" shall mean the Company Percentage of the PRC Party as reflected in Exhibit A hereto and as modified from time to time pursuant to Clause 4.4; "Shareholders" shall mean the any party who, at any time holds any equity interest in the Company and "Shareholder" shall mean either one of them; initially the Shareholders are SunSi and the PRC Party; "SunSi Company Percentage" means the Company Percentage held by SunSi from time to time; "SunSi Initial Capital Contribution" shall have the meaning specified in Clause 4.1; "Taxes" means and includes all forms of tax, levy, duty, charge, impost, fee, deduction or withholding of any nature now or hereafter imposed, levied, collected, withheld or assessed by any taxing or other authority in any part of the world and includes any interest, additional tax, penalty or other charge payable or claimed in respect thereof; "Third Party" shall mean, with respect to any Shareholder, any person that is not an Affiliate of either Shareholder; and "Transfer" shall mean any sale, transfer, assignment, pledge, mortgage, exchange, hypothecation, grant of a security interest or other direct or indirect disposition or encumbrance of an interest (including, without limitation, by operation of law) or the acts thereof The terms "Transferor", "Transferee" "Transferred" and other forms of the word "Transfer" shall have correlative meanings. 1.2.Interpretation In this Agreement, a reference to: 1.2.1.a "subsidiary" of a company or corporation shall be construed as a reference to any company or corporation. (a)which is controlled directly or indirectly by the first-mentioned company or corporation; more than half of the issued share capital of which is beneficially owned, directly or indirectly, by the first-mentioned company or corporation; or (b)which is a subsidiary of another subsidiary of the first-mentioned company or corporation, and, for these purposes, a company or corporation shall be treated as being controlled by another if that other company or corporation is able to direct its affairs and/or to control the composition of its board of directors or equivalent body; 1.2.2.a "person" includes a reference to any individual, firm, company, corporation or other body corporate, government, state or agency of a state or any joint venture, association or partnership, workers' council or employee representative body (whether or not having separate legal personality); 4 1.2.3. "parties" means the parties to this Agreement and "party" shall mean any one of them. Save where the context otherwise requires, references herein to any party to the Agreement shall include references to its successors and permitted assigns thereunder. The Schedules form part of this Agreement and any reference to this Agreement includes the Schedules, In this Agreement, unless otherwise provided, any reference to an Article, Section or Schedule is a reference to an Article or Section of, or Schedule to, this Agreement. The words "hereof", "herein", "hereunder", "hereinafter" and words of similar import, when used in this Agreement, shall refer to this Agreement as a whole and not to any particular provision of this Agreement. 2. CORPORATE PURPOSE OF THE COMPANY 2.1.The parties shall cooperate together to establish limited liability company as a sino-foreign joint venture under the laws of the PRC in Baoyung, Shangdong Province under the name of "Zibo Baoyuan Chemical Company Ltd." ([CHINESE OMITTED]) (the "Company"). The registered office of the Company locates at [CHINESE OMITTED] 2.2.The Company shall engage in the production and sale of tricholorsilane, phosphorus trichloride, phosphorus oxychloride, silicon tetrachloride, and such other byproductsor additional products as may be produced; provision of technology consultancy and related services (the "Business"). 2.3.The Company may carry out any other commercial, industrial or financial activities that it may deem useful which are additional or ancillary to the Business. 2.4.Nothing in this Agreement shall limit the Company from migrating to another jurisdiction or entering into a merger with an entity in another jurisdiction, provided thatsuch migration or merger has been approved by the Board of Directors. 3. FORMATION OF THE JOINT VENTURE 3.1.The total amount of the investment in this joint venture shall be USD20,000,000. 3.2.As soon as practicable, the parties shall cooperate together to cause the Company to be formed as a sino-foreign joint venture enterprise. The registered capital ofthe Company shall initially be USD9,600,000 (or other amount to be determined by authorities or the parties. The Shareholders shall inject the registered capital of theCompany as required under Clause 4.1. 3.3.The PRC Party shall cause and procure all of its assets and business to be transferred and assigned to the Company including: 3.3.1.all land use rights, 3.3.2.all plant and factory 5 3.3.3. all vehicles, equipment, machinery, furniture and fixtures; 3.3.4. all raw materials, work in progress, finished product, inventory, supplies; 3.3.5. all contracts, accounts receivables, 3.3.6. all employees; 3.3.7. all licenses, leases, permits and authorizations presently issued in connection with the operation of all or any par of the Business as it is presently being operated; 3.3.8. all warranties, issued by any manufacturer or contractor in connection with construction or installation of equipment or any component of the improvementsincluded as part of the Business; 3.3.9. all other intangibles associated with the Business, including, without limitation, goodwill, all logos, designs, trade names, trademarks related to the Business, 3.3.10. all telephone exchange numbers specifically dedicated and identified with the Business; 3.3.11. all books and records, accounting vouchers, customer and supplier files, customer and supplier lists and customer marketing information relating to the Business; 3.3.12. all plans and specifications, engineering drawings and prints with respect to the improvements, all operating manuals, and all books, data and records regardingthe physical components systems of the improvements at the Property; 3.3.13. all licenses and permits currently used and as are necessary to operate the business currently operated by the PRC Party and any and all other assets used in the business of the PRC Party (the "Assets"). 3.4. PRC Party shall cause the Directors to be appointed in accordance with Clause 13.2. The PRC Party shall cause the General Manager and legal representative (who shall be the Chairman) to be appointed in accordance with Clause 13.3. 4. INITIAL CAPITAL CONTRIBUTIONS 4.1.SunSi shall subscribe for and acquire such a 90% interest in the Company for the aggregate capital contribution of USD8,640,000 (the "SunSi Initial Capital Contribution ") to be paid as follows: 4.1.1. USD5,184,000 within six (6) months after Closing; and 4.1.2. USD3,456,000 within twelve (12) months after Closing. 4.2.The PRC Party shall acquire a 10% interest in the Company for the capital contribution of USD9,600,000 (the "PRC Party Initial Capital Contribution") when required to do so by the relevant government authorities. 6 4.3.If the Board of Directors determines that the Company requires additional funds for its operations, the Shareholders shall provide such funds as Additional Contributions to the Company, pro rata in proportion to their respective Company Percentages. Such Additional Contribution shall be made by way of additional capital Injections. 4.4.Should either Shareholder (the "Non-funding Shareholder") fail to fund or delay in funding such Additional Contribution as and when required, the other Shareholder (the "Funding Shareholder") may provide to the Company the amounts not funded by the Non-funding Shareholder as Additional Capital Contribution, in which case (i) the Company Percentage of the Non-funding Shareholder shall be subject to dilution at a multiple of up to 2:1 and (ii) the Non-funding Shareholder shall be liable to pay an interest to the Funding Shareholder at such rate of interest not exceeding 10% per annum on the principal amount so funded by the Funding Shareholder from the date of funding to the date of payment of such interest. 5. OBLIGATIONS OF THE PRC PARTY 5.1.The PRC Party shall be responsible for the following: 5.1.1.handling applications for approval, registration, business license and other matters concerning the establishment of the Company to relevant authorities in PRC; 5.1.2.procuring the signing of a 30-year land lease contract between the Company and Shangzhuang Village for 100mu of land in Shangzhuang Village on whichtheCompany may construct its workshop and manufacturing facilities capable of production of tricholorsilane, phosphorus trichloride, phosphorus oxychloride,and silicon tetrachloride; 5.1.3.organizing the design and construction of the workshop and other construction facilities of the Company; 5.1.4.assisting the Company in purchasing or leasing equipment, material, raw materials, articles for office use, means of transportation and communication facilities etc.; 5.1.5.assisting the Company in contacting and settling the infrastructure facilities such as water, electricity, transportation etc.; 5.1.6.assisting the Company in recruiting management personnel, technical personnel, workers and other personnel as needed: 5.1.7.assisting foreign workers and staff in applying for entry visas, work permits and handling their travel procedures; and 5.1.8.handling any and all other matters relating to the establishment of the Company as a going concern as requested by SunSi. 6. CONDITIONS PRECEDENT 6.1SunSi's obligations to make the SunSi Initial Contribution and to acquire a 90% interest in the Company in accordance with Clause 4.1 are subject to and conditioned upon the satisfaction or waiver of following conditions precedent: 7 6.1.1.the conduct of a due diligence exercise by SunSi on the business and Assets to the sole satisfaction of SunSi; 6.1.2.the establishment of the Company in accordance with the terms of this Agreement and all applicable PRC laws and regulations within 30 days from the date ofthis Agreement and Sunsi has provided the documents necessary for application for approval of the Joint Venture; 6.1.3.the transfer of all the Assets by the PRC Party to the Company in accordance with the terms of this Agreement and all applicable laws in the PRC to thesole satisfaction of SunSi; 6.1.4.the approval of this transaction by the legal representative of the PRC Party; 6.1.5.the approval of the transfer of Assets by the legal representative of the PRC Party; 6.1.6.the approval of this transaction by the board of directors and shareholders of SunSi; 6.1.7.the lease or land use rights to the land "cheng bao" as described in Clause 5.1.2 being granted to the Company for a period of 30 years for the initial total "chengbao fee" of 150,000 RMB per year which "cheng bao fee" maybe adjusted by the Government Authorities according to the Consumer Price Index from time to time ; 6.1.8.the receipt of all required approvals, consents, licenses and authorizations of state, federal and foreign (e.g., PRC government) regulatory authorities for theformation of Company, the transfer of the Assets and business to by the PRC Party to the Company; 6.1.9.the receipt of all required consents of third parties, if any; 6.1.10. all the representations and warranties of the PRC Party remaining true and accurate in all material respects; 6.1.11. the absence of any material adverse change in the Company or the business operated by it, except as contemplated in this Agreement; 6.1.12. the absence of any governmental action or proceeding prohibiting or enjoining the transaction; and 6.1.13. the preparation of a finalize audit of the PRC Party to the sole satisfaction of SunSi under US GAAP (if required). 6.2.If any of the conditions precedent set forth above have not been fulfilled to SunSi's sole satisfaction or waived by SunSi, at its sole discretion within 90 days of the date of this Agreement, SunSi shall. have the right to: 6.2.1.transfer the SunSi Company Percentage to the PRC Party; or 6.2.2.extend the time for the fulfillment of the conditions to a time determined by SunSi, at its sole discretion; or 6.2.3.proceed to Closing on such terms and conditions as SunSi may determine at its sole discretion. 8 7. CLOSING 7.1 The closing of the transactions contemplated in this Agreement (the "Closing") shall take place within 15 days after the satisfaction or waiver of all the conditions precedent set forth in Clause 6.1or on such other date agreed upon by the parties hereto (the "Closing Date"). 7.2. The Closing shall be held on the Closing Date at the offices of Messrs. Boughton Peterson Yang Anderson at 409 Jardine House, I Connaught Place, Central, Hong Kong, or at such other location agreed upon by the parties hereto. 7.3.If the Conditions Precedent set forth in Clause 6.1 have not been fulfilled to SunSi's sole satisfaction on or before the Closing Date, SunSi shall have the right to terminate this Agreement and upon such termination, no party shall have any further right or obligation hereunder. 8. PRC PARTY'S DELIVERIES ON CLOSING 8.1.The PRC Party shall deliver the following documents at Closing: 8.1.1.documentary proof of its acquisition of a 10% interest in the Company if not already provided; 8.1.2.such other assignments, instruments of transfer, and other documents as SunSi may reasonably require in order to complete the transactions contemplatedhereunder or to evidence compliance by the PRC Party with the covenants, agreements, representations and warranties made by it hereunder; 8.1.3.documentary evidence satisfactory to SunSi to show that all transfer tax returns, if any, which are required by law and the regulations issued pursuant theretoin connection with the payment of all Taxes that are payable or arise as a result of the consummation of the transactions contemplated by this Agreement, ineach case, as prepared and duly executed by the PRC Party, if any; 8.1.4.formal written opinion of PRC counsel acting for Sunsi dated as of the Closing Date that the Assets have been transferred to the Company in accordance withall applicable PRC laws and regulations, that the Company has good and valid title to the Assets free and clear or encumbrances or claims of any nature whatsoever; 8.1.5.In relation to the Company the Memorandum and Articles of Association, the certificate of incorporation, common seal, register of members, register ofdirectors, register of directors, register of shareholdings, register of charges, all other requisite registers, minutes of directors and shareholders' meetings in properorder and condition and fully entered up to Closing; 8.1.6.signed resolutions and/or minutes of the directors of the Company resolving the following: (a)the acquisition by SunSi of a 90% interest in the Company and the registration of SunSi as a member of the Company; and 9 (b)the appointment of directors and other officers of the Company and the legal representative that have been nominated in writing for that purpose by SunSi and who have consented in writing to such appointment. 9. SUNSI'S DELIVERIES AT CLOSING 9.1.SunSi shall deliver or shall cause to be delivered the following at Closing a certified true copy of the board resolutions of SunSi approving this Agreement and the transactions contemplated herein. 10.TRANSFER OF INTERESTS 10.1 A Shareholder (the "Transferring Party") may not Transfer all or any portion of or all of its Interests to a third party, unless: 10.1.1.with the prior written consent of the other Shareholder (the "Non-Transferring Party"); and 10.1.2. with the consent of the relevant Governmental Authorities; or 10.1.3. the Transferring Party has complied with the provisions of Clause 10.5 below and the Non-Transferring Party has failed to serve the Exercise Notice (as definedin Clause 10.5) in accordance with Clause 10.5; and 10.1.4. the price and terms offered to such third party by the Transferring Party shall not be more favorable than those offered to the Non-Transferring Party pursuantto Clause 10.5 below in respect of such Interest being offered for sale. 10.2.Each proposed Transferee of Interests who is not already a party to this Agreement shall, as a condition precedent to such Transfer, execute a Deed of Adherence andexecute such further documents as may be necessary, in the opinion of the Company, to make it a party hereto. Provided that the proposed Transferee of Interests deliversa duly executed Deed of Adherence, such Transferee shall be entitled to all the rights and remedies available to any original party of this Agreement, including but notlimited to the right to enforce this Agreement against SunSi and the PRC Party as if it were an original signatory thereto. 10.3.Any purported Transfer of Interests other than in accordance with this Agreement by any Shareholder shall be null and void, and the Company shall refuse to recognizeany such Transfer for any purpose. 10.4.Notwithstanding the foregoing, in no event shall a Permitted Assignee have any more rights under this Agreement than an original signatory to this Agreement 10.5.If the Transferring Party receives an offer from any third party (the "Buyer") to purchase any or all of its Interest in the Company which it is prepared to accept, it shall first inform the Company of its intention to accept such offer by a notice in writing (the "Transfer Notice"). The Transfer Notice shall contain the identity of the Buyer, the portion of the interest proposed to be sold (the "Sale interest"), the terms and conditions of the proposed sale and any other information which may be relevant to the Non-Transferring Party's decision on the exercise of the right of first refusal. The Transfer Notice shall not be revocable except with the unanimous agreement of the Board of Directors of the Company. Within 1 4 Business Days of the receipt of the Transfer Notice (the "Exercise Period"), the Non-Transferring Party may exercise its right of first refusal by agreeing to purchase the Sale Interest by issuing a written notice of exercise (the "Exercise Notice"). Upon the issue of the Exercise Notice, the Non-Transferring Party shall be bound to purchase the Sale Interest From the Transferring Party which shall be bound to sell and transfer the Sale Interest to the Non-Transferring Party. The sale and purchase shall be completed at a place and time to be appointed by the Board of Directors of the Company. If the Non-Transferring Party fail to issue the Exercise Notice within the Exercise Period, the Transferring Party shall then be permitted to transfer the Sale Interest to the Buyer on a bona fide sale upon price and terms which shall not be more favorable than those offered to the Non-Transferring Party pursuant to this Clause. 10 11. SHAREHOLDERS' MATTERS AND VOTING RIGHTS 1l.1.SunSi and the PRC Party shall vote their respective Company Percentage (as the case may be at a general meeting of shareholders, in a written resolution and/or asotherwise required or permitted under Applicable Laws) in accordance with the Company Percentage respectively held by them. 11.2.The Shareholders hereby agree to exercise their voting rights and to instruct their respective representatives to exercise their voting rights, in a manner consistent withall of their respective obligations under, and in accordance with the applicable provisions of, this Agreement. 11.3.The Shareholders shall be entitled to receive copies of all minutes of general meetings of the shareholders and written resolutions of the shareholders. 12. DISTRIBUTIONS AND LIQUIDATION WATERFALL 12.1. Except as otherwise specifically required in this Clause 12, distributions shall be made to the Shareholders in accordance with their respective Company Percentages. 12.2.All net profits after tax payable to the PRC government available for distribution shall be made: (i) first, to the reserve funds as stipulated in the memorandum and articlesof association of the Company, staff funds and development funds of the Company respectively, the amount of distribution to each of the items shall be solely determinedby the Board of Directors , (ii) second as dividends or distributions of Net Proceeds to SunSi and the PRC Party in accordance with their respective Company Percentages. 13.MANAGEMENT 13.1The Company shall be managed by not more than five (5) Directors (which do not need to be Shareholders) unless otherwise agreed by the parties in writing. The termof directorship shall be four (4) years. 13.2.SunSi shall be entitled to appoint four (4) Directors and the PRC Party shall be entitled to appoint one (1) Director. When Sunsi has invested up to USD 5,184.000,Sunsi's Director shall be entitled to participate on the board of Directors. 11 13.3.The Company shall be managed by the legal representative (who shall also be the Chairman) and the General Manager. SunSi shall be entitled to appoint thelegal representative (who shall also be the Chairman). The General Manager shall be appointed by the Board of Directors. 13.4.The Board of Directors shall meet upon call by the Chairman, or one (1) Director. at the place indicated in the notice of meeting. The Chairman shall preside at all meetingof the Board of Directors, but in his absence, the Board of Directors may appoint another Director as chairman pro tempore by vote of the majority present at any such meeting. 13.5.Written notice of any meeting of the Board of Directors must be given to the Directors at least twenty-four hours in advance of the date foreseen for the meeting, except incase of emergency, in which ease the nature and the motives of the emergency shall he mentioned in the notice. This notice may be omitted in case of assent of each Director inwriting, by cable, telegram, telex or facsimile, or any other similar means of communication.
